t c memo united_states tax_court epco inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date juan d keller and philip b wright for petitioner james a kutten for respondent second supplemental memorandum findings_of_fact and opinion goldberg special_trial_judge this case is before the court on remand from the court_of_appeals for the highth circuit 104_f3d_170 8th cir this opinion supplements our opinion in epco inc subs v commissioner tcmemo_1995_249 affg in part vacating in part and remanding tcmemo_1995_ and tcmemo_1995_499 the issue for decision is the proper amount of contribution_in_aid_of_construction income includable in petitioner's gross_income in order to decide this issue we are required to determine the fair_market_value of a sewer line petitioner constructed using amounts contributed to petitioner as a contribution_in_aid_of_construction petitioner using the capitalization of income_method of valuation contends that the sewer line has a fair_market_value of dollar_figure and that petitioner recognized no contribution_in_aid_of_construction income in respondent using the cost method of valuation contends that the sewer line has a fair_market_value of dollar_figure and that petitioner recognized dollar_figure in contribution_in_aid_of_construction income in in epco inc subs v commissioner tcmemo_1995_249 epco i this court held that escrow amounts disbursed in the construction of a sewer line constituted a contribution_in_aid_of_construction under sec_118 and as such were includable in petitioner's income ’ we further held that petitioner unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure received cash in the transaction and did not receive a sewer line in a supplemental memorandum opinion we considered both petitioner's motion for reconsideration under rule and motion to vacate decision under rule and held that while petitioner did not receive cash per se from the escrow account petitioner received the benefit of the escrow funds in the same manner as if the funds had been deposited directly into petitioner's own account and were used to pay contractors to whom petitioner was directly liable see epco inc subs v commissioner tcmemo_1995_499 epco ii in 104_f3d_170 8th cir the u s court_of_appeals for the bighth circuit affirmed in part vacated in part and remanded our decision in epco i the court_of_appeals affirmed our finding that petitioner received a contribution_in_aid_of_construction under sec_118 which was includable in petitioner's gross_income for however the court_of_appeals held that whatever contribution_in_aid_of_construction income petitioner received in was based on the value of a completed sewer line and not on the disbursal of escrow funds the case was remanded to the tax_court to determine the fair_market_value of the completed sewer line at the direction of the court_of_appeals we now undertake to determine the fair_market_value of that sewer line in order to determine the amount of income if any which should be recognized by petitioner as a contribution_in_aid_of_construction for the tax_year findings_of_fact the findings_of_fact are set forth in epco i and are incorporated herein by this reference the stipulations and exhibits are also incorporated herein by this reference for convenience we shall only set forth the facts necessary to clarify the ensuing discussion petitioner is an affiliated_group_of_corporations which filed a consolidated federal corporate_income_tax return for for the year at issue epco inc bepco a missouri corporation was the common parent of an affiliated_group which included imperial utility corp imperial a missouri corporation percent owned by epco during the year at issue kugene fribis mr fribis and his wife owned all of the stock of epco and mr fribis served as the president of both epco and imperial imperial engages in the business of sewage collection and treatment and is regulated by the missouri public service commission psc sometime in or brooks mcarthy mr mcarthy a real_estate developer planned to develop a trailer park consisting of trailer pads the trailer park named brookshire village mobile home park brookshire was to be developed in three stages before commencing development of brookshire mr mcarthy consulted mr fribis in order to arrange sewer service the method of providing sewer service had to be approved by the missouri department of natural_resources dnr an agency of the state of missouri responsible for water quality mr fribis told mr mcarthy that the sewage from brookshire could be treated by using either an onsite lagoon an onsite sewage treatment plant or an underground sewer line connecting brookshire to a centralized treatment plant mr mcarthy ultimately chose the third sewage treatment option which involved the construction of a sewer line connecting brookshire to imperial's country club manor sewage treatment facility treatment facility miles north of brookshire since the northern boundary of brookshire abutted a tract of undeveloped land owned by interstate development corp interstate the completed sewer line would also bisect interstate's land thereby providing sewer service to any future development in order to determine the economic feasibility of the project mr fribis determined the costs of construction operation and maintenance of both the sewer line and treatment facility upgrade and compared these expenses to the projected revenue of the sewer line by using a formula he called a life cycle cost analysis imperial is a regulated utility and its revenue from sewage collection and treatment is regulated by the psc at the time petitioner decided to construct the sewer line the psc tariff provided for a dollar_figure contribution_in_aid_of_construction fee and a monthly service charge of dollar_figure for each mobile home the dollar_figure fee was a one-time fee charged to occupied mobile home pads regardless of the existence of a sewer line imperial was permitted to charge customers for the cost of a sewer line connecting the customers' property to petitioner's treatment facility and the cost of upgrading that treatment facility to meet any increased waste flow on date imperial entered into a contract entitled agreement for sewer service new_construction mcarthy-imperial agreement with mr mcarthy and interstate pursuant to the mcarthy-imperial agreement imperial agreed to build a 2-mile sewer line extending from brookshire through interstate's property to the treatment facility thereby allowing service to both properties imperial also agreed to upgrade its treatment facility to handle the anticipated increase in waste the mcarthy-imperial agreement also provided for mr mcarthy to pay imperial dollar_figure in tap-on fees in accordance with the sewer company's tariff on file with the missouri public service commission additionally the mcarthy-imperial agreement provided that the escrow deposit would be credited toward the dollar_figure per pad contribution_in_aid_of_construction fee permitted by the sewer service rules as a result imperial waived fees which are usually borne by the customer to connect individual mobile homes in brookshire to the sewer system in exchange for the dollar_figure escrow contribution according to the mcarthy-imperial agreement mr mcarthy deposited the dollar_figure into an escrow account in addition mr mcarthy and interstate agreed that dollar_figure of mr mcarthy's deposit was for the development contemplated by interstate with the understanding that interstate would later reimburse mr mcarthy pursuant to the agreement interstate executed a deed_of_trust in the amount of dollar_figure in favor of mr mcarthy interstate subsequently paid mr mcarthy the dollar_figure imperial contracted with mcclanahan contracting mcclanahan a partnership of which mr fribis was a partner to construct the sewer line and upgrade the treatment facility at a mr fribis drafted the contract and _often used the terms tap-on fee and contribution_in_aid_of_construction interchangeably by reference to the sewer service rules mr fribis intended that the term tap-on fee used in the contract would correspond to the term contribution_in_aid_of_construction used in the sewer service rules total cost of dollar_figure the cost of the sewer line connecting brookshire to the treatment facility was dollar_figure with dollar_figure of those construction costs paid_by imperial and the remaining dollar_figure paid from the escrow fund imperial paid the total dollar_figure cost of the treatment facility upgrade construction of the sewer line and the upgrade of the treatment facility was completed in date at the time that mcclanahan was constructing the sewer line in and fribis--wiley a civil engineering firm of which mr fribis is president was preparing plats for the development of the interstate property interstate called its proposed development pine view acres pine view and initially planned to develop lots for single family residences fribis--wiley prepared the plans for pine view's first_phase of development which ultimately included dnr-approved lots the sewer lines within brookshire were constructed at mr mcarthy's expense and mr mcarthy retained title to them and responsibility for their maintenance imperial owns the sewer line connecting brookshire to the treatment facility the sewer line now serves additional customers other than those in brookshire and imperial continues to receive fees from these additional customers of the dollar_figure in escrow funds dollar_figure was disbursed in and dollar_figure was disbursed in petitioner included in income the dollar_figure of disbursements made from the escrow account during on its federal corporate_income_tax return petitioner did not include in income the disbursements from the escrow account totaling dollar_figure on its federal corporate_income_tax return petitioner included the dollar_figure paid to price mcclanahan in its cost_basis of the sewer line referred to by petitioner as the brookshire trunk sewer line on the depreciation worksheet attached to its corporate_income_tax return and with regard to this amount only claimed depreciation in the amount of dollar_figure for and dollar_figure for the tax_year petitioner claimed a total cost_basis in the brookshire trunk sewer line in the amount of dollar_figure on its consolidated federal corporate_income_tax return and claimed total depreciation on the sewer line in the amounts of dollar_figure and dollar_figure for the and tax years respectively opinion general discussion gross_income generally means all income from whatever source derived see sec_61 sec_118 provides an exception to the general_rule and states in the case of a corporation there is no explanation in the record as to the difference between the cost_basis of the sewer line as reported on petitioner's corporate_income_tax return and the stipulated cost of dollar_figure -- - gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 however excludes a contribution_in_aid_of_construction from the definition of a contribution_to_the_capital_of_the_taxpayer a taxpayer must include in gross_income the value of property received see sec_1_61-1 income_tax regs the determination of fair_market_value is a question of fact to be resolved from a consideration of all relevant evidence in the record and the appropriate inferences to be drawn therefrom see 101_tc_412 fair_market_value has been defined by this court to mean the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having a reasonable knowledge of the relevant facts see 94_tc_193 methods of valuation there are generally three kinds of valuation methods used to determine fair_market_value the comparable sales_method the capitalization of income_method and the cost method see 92_tc_958 affd without published opinion 921_f2d_280 9th cir both parties agree that the comparable sales_method of valuation is not applicable to the valuation of the sewer line in question because there are no sales of sewer lines to which we can compare it two generally accepted methods of valuation remain the capitalization of income_method and the cost method respondent’ s position respondent contends that the sewer line should be valued by using the cost method of valuation the total cost of the sewer line and treatment facility upgrade was dollar_figure included in this amount was the dollar_figure cost of the sewer line itself dollar_figure of which was financed by the deposit in escrow imperial paid the total dollar_figure cost of upgrading the treatment facility therefore if we accept respondent’s cost valuation approach since the fair_market_value of the sewer line and treatment facility upgrade is the cost in this case dollar_figure and imperial contributed only dollar_figure towards its construction and upgrade all of the dollar_figure expended from escrow would be includable in petitioner’s income petitioner’s position petitioner contends that the capitalization of income_method of valuation is the only fair and accurate method for determining the fair_market_value of income-producing property like a sewer line the capitalization of income_method determines fair_market_value by determining an applicable discount rate and discounting to present_value a property's anticipated income and any salvage_value which may remain at the end of the property's economic life see 324_f2d_56 5th cir 78_tc_742 affd in part and remanded 615_f2d_1153 6th cir using the capitalization of income_method of valuation petitioner values the sewer line at dollar_figure as we understand petitioner’s argument since petitioner contends the fair_market_value of the sewer line is dollar_figure and petitioner contributed dollar_figure of its own funds to construct the sewer line none of the dollar_figure expended from escrow would be includable in income for expert testimony in support of the use of the capitalization of income_method of valuation petitioner used daniel lee jones mr jones as an expert witness petitioner contends that mr jones is an expert in the valuation of the subject sewer line based on his knowledge and expertise respondent disagrees and objects to the receipt of mr jones' report into evidence the report was received into evidence subject_to respondent's objections noted in the record mr jones is a certified_public_accountant c p a with the certified public accounting firm of daniel jones associates which provides accounting services to epco in the course of his firm's work for epco mr jones reviews individual financial statements and corporate tax returns of epco and its subsidiaries mr jones' involvement with petitioner began in in order to become familiar with petitioner's operations in and mr jones reviewed epco's financial data from those years the data consisted of historical financial statements and federal_income_tax returns at trial petitioner orally moved that the court recognize mr jones as an expert for the purposes of the valuation of the sewer line respondent objected to mr jones’ being qualified as an expert and we took respondent's objection under advisement we find that mr jones does not have specific expertise in valuing sewer lines mr jones has neither lectured nor published articles on the subject of valuation mr jones has not attended courses or seminars conducted by an appraisal organization nor has he been certified by an appraisal society additionally mr jones testified that he was not familiar with the uniform standards of professional appraisal practice mr jones has no prior experience valuing sewer lines or as a matter of fact any type of public_utility mr jones’ prior valuation experience primarily consists of valuing underlying collateral for loan applications to insure that the collateral provided adequate security though we find that mr jones has no expertise in the specific area of valuing sewer lines we do find that mr jones has professional knowledge acquired from prior valuations using acceptable methods of valuation e income capitalization we consider his testimony in that light and accept his testimony under those circumstances we must now decide whether mr jones' general valuation experience is helpful to this court in arriving at the fair_market_value of the sewer line in guestion though expert opinion is admissible and relevant to a valuation question and is intended to help the court understand areas requiring specialized training it does not always aid the court in determining the value of property see 92_tc_101 this court will evaluate expert testimony in light of the demonstrated qualifications of the expert and on the basis of all other credible_evidence in the record see estate of newhouse v commissioner t c pincite this court is the trier of fact and is not bound by expert opinion when that opinion contravenes our judgment see estate of newhouse v commissioner supra moreover because valuation is necessarily an approximation it is not required that the value we determine be one as to which -- - there is specific testimony provided that it is within the range of figures that properly may be deduced from the evidence see 250_f2d_242 5th cir affg in part and remanding in part tcmemo_1956_178 we may also be selective in the use of any portion of an expert opinion see 86_tc_547 according to mr jones' testimony and his report received into evidence the fair_market_value of the sewer line using the capitalization of income_method of valuation is dollar_figure mr jones testified that the sewer line generated annual revenue in the amount of dollar_figure and that the sewer line's annual operating_expenses totaled dollar_figure based on these figures mr jones calculated that the sewer line generated annual net_earnings in the amount of dollar_figure mr jones then applied a discount rate of percent because in mr jones' opinion a willing buyer would expect a 22-percent return on this investment because of the type of risk involved mr jones did not include the dollar_figure deposited in escrow or potential tap-on fees from future pine view customers in his calculations of the proceeds from the sewer line we have the following reservations concerning mr jones' report mr jones contends that the escrow funds if they have any bearing at all on the valuation of the sewer line should be discounted as though they were tap-on fees received -- - over time mr jones applied a discount rate that is unrelated to the original transaction circumstances or original parties and mr jones characterized the construction of the sewer line as a bad investment and contended that cost overruns made the cost method approach to valuation inappropriate to this sewer line mr jones argues that the application of respondent's method of valuation is inaccurate in this case because it values the funds in escrow as of the date the funds became totally available to petitioner mr jones contends that if the escrow amounts were to enter into the valuation at all the funds should be discounted as though the funds represented actual customer tap-on fees to be paid to petitioner over a course of years we do not agree the escrow funds were available and used for construction of the sewer line in and without waiting for brookshire customers to be on-line the sewer line was fully completed and operational as of date mr jones also applied a 22-percent discount rate to the sewer line income as the rate a willing buyer or investor would expect because of the risk of this type of investment mr jones' application of a 22-percent discount rate follows from several assumptions that have no foundation in the record and we remain unconvinced that the application of a 22-percent discount rate adequately reflects the rate of return an investor could expect from a psc-regulated sewer line mr jones has also characterized the sewer line as a bad investment and contends that valuing the sewer line at cost would be unfair to petitioner we do not believe that petitioner considered the sewer line a bad investment when it was constructed mr fribis prepared a life cycle cost analysis to determine the cost effectiveness of constructing the sewer line the analysis included construction costs and operating_expenses petitioner expected to incur during the life of both the sewer line and the treatment facility we infer that had the life cycle cost analysis supported petitioner's valuation position it would have been produced at trial since the analysis was not produced at trial we surmise that the analysis did not support petitioner's litigating position this court can infer that testimony which was not produced at trial would not have been favorable to a taxpayer see 6_tc_1158 affd 162_f2d_513 10th cir whether petitioner now believes that the sewer line was a bad investment or not the appropriate time of valuing the sewer line is on its date of completion as a general_rule the valuation of property is based on facts known at the date of valuation without regard to hindsight see 88_tc_38 any capitalization of income valuation analysis must take into account the events which the parties expected at the time of valuation and not whether those events were or were not ultimately realized several years later mr fribis was the president of imperial epco and fribis-- wiley mr fribis knew that petitioner had built the sewer line to bisect pine view and that pine view was planning further developments in addition to those already approved by the dnr that knowledge not only affected the decision of whether or not to construct the sewer line but also affected petitioner's profit expectations at the time the sewer line was constructed because we are concerned with the valuation of the sewer line when it was completed around date we cannot assign a fair_market_value to the sewer line based on a method of valuation having so little relation to the facts as they existed the capitalization of income_method of valuation is practical only when income attributable to the property can be adequately estimated on the date of construction mr jones' report values the sewer line without regard to the knowledge held by mr fribis and by extension petitioner and without regard to the profit expectations such knowledge surely created on the date of valuation it is clear that petitioner as a willing seller not being under any compulsion to sell and having a reasonable knowledge of the relevant facts at the time would not have sold the sewer line on which imperial and others had just spent dollar_figure to a buyer for only dollar_figure at the time of completion in date furthermore the portions of mr jones' testimony concerning cost overruns in the construction of the sewer line are vague and unsupported by the record finally petitioner contends that mr jones' testimony makes a prima facie case for petitioner's valuation which then must be rebutted by respondent we reject this contention it is well established that this court is not required to accept the testimony of alleged expert witnesses as gospel and that we are entitled to evaluate testimony by our own judgment and in light of the entire record see 64_tc_946 mr jones' report and testimony is therefore of little use to this court in such valuation cost method of valuation respondent contends that the sewer line should be valued by use of the cost method respondent contends that the best it is unclear from the record but respondent seems to have at times equated replacement cost with historical_cost the replacement cost method of valuation uses the projected cost of replacement to value property the replacement method bears some resemblance to the historical_cost method in that the replacement cost method typically uses actual cost figures as a primary information source we believe however that in this case actual cost and not replacement cost is the better continued - - direct evidence of the value of the sewer line is its cost and that the actual cost of an asset is direct evidence of its fair_market_value on the date of construction cost is cogent evidence of value see 312_us_254 this court has held that cost may be considered in valuing property see cupler v commissioner supra pincite in an attempt to discredit the use of the cost method of valuation mr jones calculated the cost per foot incurred by petitioner to construct the sewer line in question and projected that cost to all of imperial's sewer lines contending that respondent's use of the cost method of valuation would result in an unreasonable overall valuation of imperial at about dollar_figure million mr jones' extrapolation is irrelevant it is our task to value a single sewer line and not imperial as a whole we do not believe that imperial's older sewer lines or any lines constructed more recently than the sewer line in question would have any direct relationship to our valuation of the subject sewer line individual sewer lines would certainly have different operating costs and different construction costs and therefore would be of different value to imperial if the sewer line in question cost more to construct than imperial's other continued valuation method sewer lines we must then consider the reasons why petitioner would construct such a sewer line as discussed above mr fribis testified that he completed a life cycle cost analysis before constructing the sewer line a businessman such as mr fribis with access to information about the development plans of both brookshire and pine view would certainly not decide to construct a sewer line if it seemed to be a bad investment on the information available to him at that time it is inconceivable to us that epco would spend dollar_figure of its own money plus dollar_figure contributed by other business people to construct an asset worth only dollar_figure when completed at trial mr fribis sought to minimize his prior knowledge of the pine view development mr fribis testified that he believed that the property would not be fully developed as long as interstate owned the property and that he was skeptical that the full development of pine view could have proceeded as planned though later events certainly justified this view there were no clear indications at the time of the sewer line construction of interstate's later financial difficulties testimony has shown that developers generally construct housing developments in stages that future development did not go according to either fribis--wiley's or interstate's plan does not affect the valuation of the sewer line at the time of construction according to the terms of the mcarthy-imperial agreement imperial agreed to waive tap-on fees up to dollar_figure clearly imperial expected something of value in exchange for its waiver of fees mr fribis testified that imperial has waived tap-on fees for other customers in the past in exchange for easements over property imperial needed to construct a sewer line in this case imperial received dollar_figure in lieu of future tap-on fees this court has noted that the determination of the fair_market_value of property on a given date is a question to be resolved on the basis of the entire record see 71_tc_998 in this case we find that the record clearly supports the use of the cost method of valuation we have considered the cost method of valuation in light of all relevant evidence the cost of construction petitioner's expectations at the time of valuation and the positioning of the sewer line through pine view the knowledge actions and expectations of petitioner illustrate that the cost of construction is in these circumstances indicative of the fair_market_value of the sewer line therefore we find that the price at which the sewer line would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell is the cost of construction - - though the sewer line may be considered an income-producing property in itself the capitalization of income approach is of no use to this court unless the income can be adequately estimated at the time of valuation the time when the completed sewer line was placed_in_service we find that the income from the sewer line could not be adequately estimated by using mr jones' approach we find that the cost method of valuation is appropriate in this case the cost of construction of the sewer line has been fully stipulated the cost of the sewer line connecting the treatment facility to brookshire was dollar_figure imperial paid approximately dollar_figure of its own funds and the remainder consisted of the dollar_figure disbursed from the escrow account we find that the cost of the sewer line is its fair_market_value and hold that the cost of the sewer line less the amount petitioner paid is includable in petitioner's gross_income as a contribution_in_aid_of_construction tt should be noted that in exhibit received in evidence in epco i petitioner estimated that the brookshire sewer line would have produced dollar_figure of income discounted over years based on an individual dollar_figure-monthly rate for trailer pads the undated exhibit was prepared subsequent to the construction of the sewer line and does not take into account either the dollar_figure of contribution_in_aid_of_construction funds disbursed from escrow the possibility of potential customers from pine view or a possible increase in the monthly sewer rate respondent's amended answer on date respondent filed an amended answer requesting that this court redetermine petitioner's deficiency in federal corporate_income_tax for the tax_year to be dollar_figure plus an increased deficiency pursuant to sec_6214 in the amount of dollar_figure respondent apparently based the increased deficiency contained in the amended answer on the court of appeals’ decision that the income petitioner received is measured by the value of the sewer line which was completed in we do not agree with respondent on this issue though the sewer line was completed in we do not read the court of appeals' decision as mandating that petitioner include in income for all of any contribution_in_aid_of_construction income received in connection with the sewer line petitioner included in its income for the dollar_figure disbursed from escrow in and used in that year for construction of the sewer line we are not persuaded that the accession to value realized during would be greater than dollar_figure a sum commensurate with the amount disbursed from escrow in to complete construction of the sewer line therefore the inclusion in petitioner's income for should be limited to dollar_figure to reflect the foregoing decision will be entered under rule
